DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 18-23 and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nemoto (US 2004/0041225).
	In re claim 1, Nemoto, in annotated Fig. 5B and corresponding text, teaches a semiconductor device, comprising:
a semiconductor substrate having a first and a second side S1 and S2, and comprising a donor layer 62/61/63 with a doping concentration profile in a depth direction from the first side S1 to the second side S2 of the substrate;
	wherein the donor layer 62/61/63 with the doping concentration profile 	comprises:
	a first peak P1 in said doping concentration profile, situated at a first distance Rp1 from the first side S1 of said substrate;
	a first region R1 adjacent to the first peak P1 and extending in the depth direction from the first peak P1 toward the first side S1, which has a doping 
	a second peak P2 in said doping concentration profile, situated at a second distance Rp2 from the first side S1 of said substrate, wherein said second distance Rp2 is less than said first distance Rp1 and greater than zero; and
	a second region R2 adjacent to the second peak P2 and extending in the depth direction from the second peak P2 toward the first side S1 of the substrate, which has a doping concentration which is substantially uniform.
              
    PNG
    media_image1.png
    399
    660
    media_image1.png
    Greyscale

	In re claim 2, Nemoto, in annotated Fig. 5B and corresponding text, teaches that the donor layer 62/61/63 with the doping concentration profile further comprises a third peak P3, and a depth of the third peak P3 from the first side S1 of the substrate is shallowest among the peaks.
	In re claim 3, Nemoto, in annotated Fig. 5B and corresponding text, teaches that a depth of the first peak P1 from the first side S1 of the substrate is deepest among the peaks P1, P2 and P3.

	In re claim 4, Nemoto, in annotated Fig. 5B and corresponding text, teaches that the second peak P2 is a middle peak disposed between the shallowest peak P3 and the deepest peak P1 and a depth of the second peak P2 from the first side S1 of the substrate is the second shallowest among the peaks P1, P2 and P3.

	In re claim 5, Nemoto, in annotated Fig. 5B and corresponding text, implies that the first distance Rp1 is at least 15 µm, because the first distance Rp1 is device-length dependent and the distance from the anode layer 62 (Fig. 5A) is at least 100 µm, as shown in Fig. 8.
              
    PNG
    media_image2.png
    471
    640
    media_image2.png
    Greyscale


	In re claim 18, Nemoto, in annotated Fig. 5B and corresponding text, teaches a method for producing a semiconductor device comprising a semiconductor substrate including:
a first and a second side S1 and S2, and
further comprising a donor layer 62/61/63 with a doping concentration profile in a depth direction from the first side S1 to the second side S2 of the substrate,
wherein the method comprising a forming process which forms the donor layer 62/61/63, wherein the donor layer 62/61/63 includes:
	a first peak P1 in said doping concentration profile, situated at a first distance Rp1 from the first side S1 of said substrate;
	a first region R1 adjacent to the first peak P1 and extending in the depth direction from the first peak P1 toward the first side S1, which has a doping concentration greater than a doping concentration of the semiconductor substrate,
	a second peak P2 in said doping concentration profile, situated at a second distance Rp2 from the first side S1 of said substrate, wherein said second distance Rp2 is less than said first distance Rp1 and greater than zero; and
	a second region R2 adjacent to the second peak P2 and extending in the depth direction from the second peak P2 toward the first side S1 of the substrate, which has a doping concentration which is substantially uniform.

	In re claim 19, Nemoto, in annotated Fig. 5B and corresponding text, teaches that the donor layer 62/61/63 with the doping concentration profile further comprises a third peak P3, wherein a depth of the third peak P3 from the first side S1 of the substrate is shallowest among the peaks, wherein a depth of the first peak P1 from the first side S1 of the substrate is deepest among the peaks P1, P2 and P3, wherein the second peak P2 is a middle peak disposed between the shallowest peak P3 and the deepest peak P1 and wherein a depth of the second peak P2 from the first side S1 of the substrate is the second shallowest among the peaks P1, P2 and P3.

	In re claim 20, Nemoto, in annotated Fig. 5B and corresponding text, teaches that the donor layer with the doping concentration profile of a region between the second peak P2 and the third peak P3 is substantially uniform.

	In re claim 21, Nemoto, in annotated Fig. 5B and corresponding text, teaches that the donor layer with the doping concentration of a region R1 between the first peak P1 and the second peak P2 is substantially equal to from the doping concentration of the second region R2.

	In re claim 22, Nemoto, in annotated Fig. 5B and corresponding text, teaches that the donor layer incudes a proton, i.e. the donor layer is implanted with light ions, such as protons ([0046], [0266], claim 52).

	In re claim 23, Nemoto, in annotated Fig. 5B and corresponding text, teaches that the donor layer includes a material (e.g. platinum, [0103], [0232], [0233]) which is different from the proton and configured to function a life time killer (i.e. life time control, [0002], [0008], [0103], [0233], [0234], [0265]).

	In re claim 26, Nemoto, in annotated Fig. 5B and corresponding text, teaches that the second distance Rp2 is not larger than half of the first distance Rp1.

4.	Claims 1-5, 18, 19, 21, 22 and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nemoto (US 2008/0315364).
	In re claim 1, Nemoto, in annotated Fig. 12 and corresponding text, teaches a semiconductor device, comprising:
a semiconductor substrate having a first and a second side S1 and S2, and comprising a donor layer 2/1/3 with a doping concentration profile in a depth direction from the first side S1 to the second side S2 of the substrate;
	wherein the donor layer 2/1/3 with the doping concentration profile 	comprises:
	a first peak P1 in said doping concentration profile, situated at a first distance Rp1 from the first side S1 of said substrate;
	a first region R1 adjacent to the first peak P1 and extending in the depth direction from the first peak P1 toward the first side S1, which has a doping concentration greater than a doping concentration of the semiconductor substrate,

	a second region R2 adjacent to the second peak P2 and extending in the depth direction from the second peak P2 toward the first side S1 of the substrate, which has a doping concentration which is substantially uniform.

    PNG
    media_image3.png
    507
    695
    media_image3.png
    Greyscale

	In re claim 2, Nemoto, in annotated Fig. 12 and corresponding text, teaches that the donor layer 2/1/3 with the doping concentration profile further comprises a third peak P3, and a depth of the third peak P3 from the first side S1 of the substrate is shallowest among the peaks.
	In re claim 3, Nemoto, in annotated Fig. 12 and corresponding text, teaches that a depth of the first peak P1 from the first side S1 of the substrate is deepest among the peaks P1, P2 and P3.
	In re claim 4, Nemoto, in annotated Fig. 12 and corresponding text, teaches that the second peak P2 is a middle peak disposed between the shallowest peak P3 and the deepest peak P1 and a depth of the second peak P2 from the first side S1 of the substrate is the second shallowest among the peaks P1, P2 and P3.
	In re claim 5, Nemoto, in annotated Fig. 12 and corresponding text, implies that the first distance Rp1 is at least 15 µm, because the first distance Rp1 is device-length dependent and the distance from the anode layer 4 (Fig. 5A) is at least 120 µm, as shown in Fig. 12 and paragraph [0125].
	In re claim 18, Nemoto, in annotated Fig. 12 and corresponding text, teaches a method for producing a semiconductor device comprising a semiconductor substrate including:
a first and a second side S1 and S2, and
further comprising a donor layer 2/1/3 with a doping concentration profile in a depth direction from the first side S1 to the second side S2 of the substrate,
wherein the method comprising a forming process which forms the donor layer 2/1/3, wherein the donor layer 2/1/3 includes:
	a first peak P1 in said doping concentration profile, situated at a first distance Rp1 from the first side S1 of said substrate;
	a first region R1 adjacent to the first peak P1 and extending in the depth direction from the first peak P1 toward the first side S1, which has a doping 
	a second peak P2 in said doping concentration profile, situated at a second distance Rp2 from the first side S1 of said substrate, wherein said second distance Rp2 is less than said first distance Rp1 and greater than zero; and
	a second region R2 adjacent to the second peak P2 and extending in the depth direction from the second peak P2 toward the first side S1 of the substrate, which has a doping concentration which is substantially uniform.
	In re claim 19, Nemoto, in annotated Fig. 12 and corresponding text, teaches that the donor layer 2/1/3 with the doping concentration profile further comprises a third peak P3, wherein a depth of the third peak P3 from the first side S1 of the substrate is shallowest among the peaks, wherein a depth of the first peak P1 from the first side S1 of the substrate is deepest among the peaks P1, P2 and P3, wherein the second peak P2 is a middle peak disposed between the shallowest peak P3 and the deepest peak P1 and wherein a depth of the second peak P2 from the first side S1 of the substrate is the second shallowest among the peaks P1, P2 and P3.

	In re claim 21, Nemoto, in annotated Fig. 12 and corresponding text, teaches that the donor layer with the doping concentration of a region R1 between the first peak P1 and the second peak P2 is substantially equal to from the doping concentration of the second region R2.
	In re claim 22, Nemoto, in annotated Fig. 12 and corresponding text, teaches that the donor layer incudes a proton, i.e. the donor layer is implanted with charged particles, such as protons ([0030], [0034], [0037]~[0041]).
	In re claim 26, Nemoto, in annotated Fig. 12 and corresponding text, teaches that the second distance Rp2 is not larger than half of the first distance Rp1.

Allowable Subject Matter
5.	Claims 6-17, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2004/0041225.  The improvement comprises: (a) a concentration of the first region adjacent to the first peak is higher than a doping concentration of the drift layer (claim 6); introduce a defect in an entirety of the depth direction of the substrate (claim 24); and the material includes a nuclide different from the proton (claim 25).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 3, 2022



/HSIEN MING LEE/